Citation Nr: 0802388	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral shin splints.

2.  Entitlement to an initial compensable evaluation for 
varicose veins, right lower extremity.

3.  Entitlement to an initial compensable evaluation for 
varicose veins, left lower extremity.

4.  Entitlement to compensable evaluations prior to August 
15, 2002, for left hip strain and right hip strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991 and from September 1997 to September 2001.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

Initially, when the RO awarded service connection for 
bilateral hip strain, it included it as part of the service-
connected low back disability, which was evaluated as 
10 percent disabling, effective September 25, 2001, under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (Lumbosacral strain).  (An August 2002 VA examination 
had shown that the veteran's bilateral hip strain was due to 
the service-connected low back disability).  The veteran had 
appealed, essentially, the noncompensable evaluation for her 
bilateral hip strain.  In an April 2004 rating decision, the 
RO determined that it had committed clear and unmistakable 
error in failing to award separate 10 percent evaluations for 
each hip.  It determined that 10 percent evaluations were 
warranted for right and left hip strain, effective August 15, 
2002.  It determined that noncompensable evaluations were 
warranted prior to August 15, 2002.

In October 2004, the veteran stated she was satisfied with 
the 10 percent evaluations assigned to each hip as of August 
15, 2002, but disagreed with the noncompensable evaluations 
prior to that date.  Thus, the Board finds that claims for 
increase of the right and left hips, as of August 15, 2002, 
are no longer on appeal, as the veteran has expressed 
satisfaction with the 10 percent evaluations awarded on that 
date.  However, the issue of entitlement to an earlier 
effective date for the award of the 10 percent evaluations is 
still on appeal and will be addressed in the decision.

The record reflects that in a VA Form 9, Appeal to the Board, 
received in February 2003, the veteran requested a personal 
hearing before the Board at the RO.  The record reflects that 
a hearing was scheduled, and the veteran failed to appear for 
the hearing.  Therefore, there is no hearing request pending 
at this time.  See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  Bilateral shin splints are manifested by no more than a 
slight muscle injury.

2.  Varicose veins, right lower extremity, are manifested by 
varices on the back of the thigh with no edema.  

3.  Varicose veins, left lower extremity, are manifested by 
varices on the back of the thigh with no edema.

4.  Prior to August 15, 2002, there is no objective evidence 
of painful motion of the right and left hips.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral shin splints have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5312 (2007).

2.  The criteria for an initial compensable evaluation for 
varicose veins, right lower extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).

3.  The criteria for an initial compensable evaluation for 
varicose veins, left lower extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).

4.  The criteria for compensable evaluations for the right 
and left hips prior to August 15, 2002 for have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence she is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, VCAA notice (sent in January 2002) was provided 
before consideration of the issues on appeal, for all intents 
and purposes.  At the time VA notified the veteran of the 
evidence necessary to substantiate a claim for service 
connection, it had denied her claim for service connection 
for shin splints.  While this may be perceived as 
prejudicial, she was subsequently granted service connection 
for bilateral shin splints, and thus, there can be no 
prejudice in this case.  All the issues currently on appeal 
are following the award of service connection for each 
disability.  Thus, the veteran has been successful in 
establishing service connection for these disabilities, and 
now seeks higher evaluations.  

If the claimant has received a VCAA letter for the underlying 
claim (here, claims for service connection) and raises a new 
issue following the issuance of the rating decision (here, 
claims for increase), VA is not required to issue a new VCAA 
letter. VAOPGCPREC 8-2003 (Dec. 2003). Rather, the provisions 
of 38 U.S.C.A. § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  This was 
completed when the RO issued a statement of the case in 
January 2003.  There, VA informed the veteran of the evidence 
needed to establish higher evaluations for the shin splints, 
varicose veins, and bilateral hip strains.  The veteran has 
made specific arguments as to why she warrants higher 
evaluations, which demonstrates that she has actual knowledge 
of the evidence necessary to substantiate these claims.  Her 
arguments regarding why she warrants an earlier effective 
date for the compensable evaluations for her bilateral hip 
also demonstrates actual knowledge of this element.  

VA has provided the veteran with several examinations 
throughout the appeal process in connection with her claims 
for increase and has obtained VA treatment records dated from 
2002 to 2006.  There is a notation that a search for 2007 
treatment reports revealed no records.  The veteran has not 
identified any other records that need to be obtained.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
bilateral shin splints and varicose veins.  In Fenderson v. 
West, 12 Vet. App 119 (1999), the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned at the time service connection for a 
disability is granted and a claim for an increased rating of 
a service-connected disorder.  In the case of the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.  The Court 
recently acknowledged that staged ratings may apply to the 
latter instance as well because a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
for both types of claims.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Shin splints

The veteran is currently assigned a noncompensable evaluation 
for bilateral shin splints under Diagnostic Code 5312, which 
addresses Muscle Group XII.  See 38 C.F.R. § 4.20 (2007).  
The function of Group XII muscles is dorsiflexion; extension 
of toes; and stabilization of arch.  These muscles include 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius.  The Rating Schedule 
provides a noncompensable evaluation where there is slight 
muscle injury, a 10 percent rating where there is moderate 
muscle injury, a 20 percent rating where there is moderately 
severe muscle injury, and a 30 percent rating where there is 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5312 
(2007).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that a compensable evaluation is warranted for the 
bilateral shin splints.  Specifically, the Board does not 
find that the veteran's bilateral shin splints result in a 
moderately severe muscle disability.  For example, in the 
July 2001 VA examination report, the examiner did not find 
evidence of shin splints on examination.  In the August 2002 
VA examination report, the examiner noted the veteran had 
some tenderness on both tibias.  In the October 2003 VA 
examination report, the examiner noted that examination of 
the tibia and fibula revealed normal findings on both the 
right and left sides.  There are VA treatment records dated 
from 2002 through 2005 and do not show complaints by the 
veteran due to shin splints.  In an April 2006 VA examination 
report, the examiner concluded the veteran's reported 
symptoms represented "a slight case of shin splints."  X-
rays of the tibia and fibula have been normal throughout the 
appeal period.  There is no basis for a finding that the 
veteran has a moderate muscle disability to warrant a 
compensable evaluation.  The benefit-of-the-doubt standard of 
proof does not apply.  See Gilbert, 1 Vet. App. at 55.  In 
view of the denial of entitlement to an increased evaluation, 
the Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).  The overall disability picture with 
respect to the service-connected bilateral shin splints does 
not show any significant impairment beyond that contemplated 
in the noncompensable rating.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  Varicose veins

The veteran contends that she warrants compensable 
evaluations for her varicose veins of both lower extremities.  
She states that she has intermittent edema about one to two 
times a month and has to wear compression stockings to help 
with the discomfort.  She describes her varicose veins as 
painful two to three times a week, lasting from a few minutes 
to a couple of hours, which was generally relieved with 
elevation.  She denied fatigue.

The veteran's varicose veins are evaluated under Diagnostic 
Code 7120.  Under this Diagnostic Code, a noncompensable 
disability rating is warranted for asymptomatic varicose 
veins that are palpable or visible.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  A 10 percent evaluation is warranted 
for varicose veins that are manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
compensable evaluation for varicose veins of the right and 
left lower extremities.  While the evidence shows that the 
veteran has been issued compression stockings by VA, which 
documentation shows a diagnosis of "edema," the clinical 
findings in the VA examination reports fail to show any edema 
or other symptoms associated with varicose veins in the 
veteran's lower extremities.  For example, a July 2001 VA 
examination report shows that examination of the extremities 
was "normal."  An April 2002 VA examination report shows 
that the examiner stated there was no diagnosis of varicose 
veins because "there is no pathology to render a 
diagnosis."  An August 2002 VA examination report shows that 
the examiner stated the veteran had varicose veins on the 
posterior aspect of both thighs, but there were no signs of 
edema, ulceration, or statis pigmentation.  

An October 2003 VA examination report shows the examiner 
found no evidence of varicose veins.  An August 2004 VA 
outpatient treatment report shows that examination of the 
extremities revealed no edema.  An August 2006 VA examination 
report shows that the examiner found "multiple, very small 
caliber varices, flat and nontender" in the posterior distal 
thighs.  He found no other varices elsewhere.  He noted that 
the veteran was wearing compression stockings below the knee 
and commented that he could not understand "why compression 
stockings in her calf region would help the symptoms in her 
thighs."  He diagnosed bilateral varicose veins, but stated 
they were of "minimal degree" and he did not consider them 
disabling.  

The clinical findings fail to show that the veteran meets the 
criteria for a 10 percent evaluation.   While the veteran is 
competent to report discomfort associated with her varicose 
veins, the Board has accorded more probative value to the 
clinical findings made by multiple medical professionals 
regarding the severity of the veteran's varicose veins.  As 
the criteria for a 10 percent rating under Diagnostic Code 
7120 have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  See Gilbert, 1 Vet. 
App. at 55.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  
Fenderson, 12 Vet. App. 119.  The Board concludes that, from 
the effective date of service connection for bilateral 
varicose veins in 2001, clinical findings have not shown that 
the veteran met the criteria for a compensable rating.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  The overall disability picture with respect to 
the service-connected varicose veins in both extremities does 
not show any significant impairment beyond that contemplated 
in the noncompensable rating.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

C.  Right and left hip strains

As described in the Introduction, the issue before the Board 
is whether compensable evaluations are warranted for right 
and left hip strains prior to August 15, 2002.  At this time, 
the veteran's disability evaluations are as follows:

        Right hip strain	  0 percent disabling as of 
9/24/01
        10 percent disabling as of 8/15/02

        Left hip strain	  0 percent disabling as of 9/24/01
        10 percent disabling as of 8/15/02

In assigning the 10 percent evaluations, the RO relied on the 
painful motion in the right and left hips shown in an August 
15, 2002, VA examination report.  Specifically, in that 
examination report, the examiner noted that the veteran had 
"pain on range of motion of the hips."  See 38 C.F.R. § 
4.59 (2007) (intent of Rating Schedule is to recognize 
painful motion with joint or periarticular pathology as 
entitled to minimum compensable evaluation for the joint).  
In determining that compensable evaluations were not 
warranted prior to that date, the RO noted that there was no 
objective evidence of painful motion of the hips prior to 
August 12, 2002.  

The veteran has argued that the compensable evaluation should 
go back to the day following her discharge from service, 
which is the date service connection was awarded.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
compensable evaluations for right and left hip strain prior 
to August 15, 2002.  As correctly stated by the RO, prior to 
that date, there is no objective evidence of painful motion 
of the right and left hips.  There is a July 2001 VA 
examination report.  At that time, the veteran had not 
reported any hip problems, and therefore her hips were not 
examined.  However, the examiner found her gait to be normal.  
In a September 2001 statement from the veteran, she labeled 
her hip problems as having "numbness" in her right and left 
hips.  The first time the veteran reported painful motion in 
her hips was at an April 2002 VA examination.  However, in 
examining the veteran's hips, the examiner stated that the 
right and left hip joints were within normal limits and noted 
there was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  There were no 
constitutional signs of arthritis.  The examiner did not 
enter a diagnosis related to the hips because he determined 
there was "no pathology to render a diagnosis."  Such is 
evidence against compensable evaluations for the right and 
left hips at that time.  

When the veteran was examined on August 15, 2002, the 
examiner described limitation of motion of both hips due to 
pain.  This provided a basis to award each hip a 10 percent 
evaluation.  See 38 C.F.R. § 4.59.  Prior to this time, 
however, there was a lack of competent evidence of painful 
motion in the right and left hips to warrant compensable 
evaluations.  The preponderance of the evidence is against a 
compensable evaluation prior to August 15, 2002, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  The Board agrees with the RO's 
staging of the evaluations for the reasons stated above.  See 
Hart, supra.


ORDER

An initial compensable evaluation for bilateral shin splints 
is denied.

An initial compensable evaluation for varicose veins, right 
lower extremity, is denied.

An initial compensable evaluation for varicose veins, left 
lower extremity, is denied.

Compensable evaluations for left hip strain and right hip 
prior to August 15, 2002 are denied.



________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


